Citation Nr: 1113033	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an initial compensable rating for an abdominal scar as a postoperative residual of lumbosacral surgery.   

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which amongst other issues, granted service connection for an abdominal scar as a postoperative residual of lumbosacral surgery, and assigned an initial noncompensable rating.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  In August 2009, the Board returned the instant claim for further development, and the case was subsequently returned to the Board for further appellate review.  

The issues of service connection for a hip disorder, a bleeding ulcer, secondary to medication for the Veteran's service-connected low back disability and service connection for depression, secondary to his service-connected low back disability, as well as a total rating based upon individual unemployability due to service-connected disabilities (TDIU) will be addressed in the REMAND portion of the decision below.  


FINDING OF FACT

For the entire appeal period, an abdominal scar as a postoperative residual of lumbosacral surgery is not painful on examination, deep, superficial, cause limited motion, unstable, nor cover an area of at least 144 square inches.   



CONCLUSION OF LAW

The criteria for an initial compensable rating for an abdominal scar as a postoperative residual of lumbosacral surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1-4.14, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Regarding the Veteran's claim for an initial compensable rating for an abdominal scar as a postoperative residual of lumbosacral surgery, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment and VA treatment records with the claims file.  The Veteran was afforded VA examinations in May 2006, July 2007, July 2008, and after the Board's remand, in January 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's abdominal scar as a postoperative residual of lumbosacral surgery.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  Clarifying information was obtained in the January 2010 VA examination.  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

The Veteran claims that he has an abdominal scar as a postoperative residual of lumbosacral surgery that is more severe than the current evaluation reflects.  Service connection for abdominal scar as a postoperative residual of lumbosacral surgery was granted by rating decision issued in February 2009.  A noncompensable rating was granted effective March 2, 2006.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA treatment records during the appeal period are negative for complaints or treatment for his abdominal scar as a postoperative residual of lumbosacral surgery.  

The Veteran underwent a VA examination in May 2006.  The Veteran's abdominal surgical scar was found to be secondary to his service-connected lumbosacral surgery.  There was no surgical scar over his lumbar spine, however, there was an abdominal scar, that was 4 inches long, through which the lumbar spine surgery was performed.  The scar was found to be well-healed and nontender.  

In July 2007, the Veteran underwent a VA examination.  The abdomen scar was described as being 4 inches in length and 1/4 inch in width and was described as the scar where the low back surgery was performed.  There was no pain elicited during the examination and no adherence to the underlying tissue.  The texture was soft and there was no atrophy.  The skin was not shiny or scaly.  The scar was not unstable.  There was slight elevation and no depression above the surface contour of the scar on palpation.  The scar was mostly superficial, and not deep and there was no edema or keloid formation associated with the scar.  The color of the scar was more or less identical to all of the skin.  There was no area of induration or inflexibility of the skin.  There was no limitation of motion secondary to the scar.  The pertinent diagnosis was scar of the lower abdomen.  

The Veteran underwent additional VA examination in July 2008.  The examiner indicated at the outset that there had been no injury or infection of his abdominal scar.  He indicated that the Veteran complained of some pain in the anterior abdominal incision for the approach to the lumbar spine.  The examiner indicated that it measure approximately 11 cm. in length and about 0.1 cm. in width.  It was described as a very fine scar without keloid formation.  It blended with the skin color normally.  There was no adherence to the underlying tissue.  The scar itself was essentially asymptomatic.  However, he complained of pain beneath the scar when he wore a belt.  Careful examination of the wound revealed there was no evidence of an incisional hernia.  Cause of the pain was noted to be uncertain, but theoretically, the examiner stated, may be due to a small neuroma that occurred after the surgery that accounted for the pain.  The pain in the scar, according to the examiner, in his opinion, was not related to his back problem, per se.  

In September 2008, the Veteran testified at a VA videoconference hearing before the BVA.  The Veteran testified that his abdominal scar as a postoperative residual of lumbosacral surgery prevented him from wearing a belt because a belt put pressure on the scar.  He stated that as a result, the scar was then painful, and he was not able to sit through an entire church service.  

Pursuant to the Board's August 2008 Board remand, the Veteran underwent additional VA examination in January 2010.  The scar was described as a surgical scar and it was located in the lower left quadrant of the abdomen.  There was no skin breakdown and the Veteran  reported pain.  The examiner measured the scar as .5cm in width and .5 cm. in length.  The scar was examined and found not to be painful on examination, there was no sign of skin breakdown, the scar was deep, had no inflammation, no edema and no keloid formation.  There was no abnormal texture, and the skin was indurated or inflexible.  The contour was not elevated or depressed and was not adherent to underlying tissue.  There were no other disabling effects of the scar.  The skin area was darker than usual and measured 39 square cm or less.  The diagnosis was surgical abdominal scar from the spine surgery, well healed.  The examiner rendered an opinion that there were no signs of a neuroma beneath the scar.  He related that if the Veteran had any neuroma under the scar, there would be some nodularity beneath the scar, and it would be painful to palpation and it was not.  

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, i.e., in September 2008, the revised criteria after October 23, 2008, are not for application in this case.

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 4.118.   

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part. Note (2) A deep scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804 a 10 percent rating is warranted for a scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2) In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

There is no evidence of record indicating that the Veteran's abdominal scar involves a scar that is deep or causes limitation of motion, exceeds 6 square inches; or is superficial and does not cause limitation of motion and has an area or areas of 144 square inches; is unstable; or painful on examination.  The evidence of record showed that the scar was well-healed.  Therefore, the Veteran's abdominal scar as a postoperative residual of lumbosacral surgery does not warrant a compensable rating under Diagnostic Codes 7801-7804.  In reaching this decision, the Board notes that the Veteran has complained that his scar is irritated by wearing a belt in this area; however, upon objective examination, his scar was not painful.  As the relevant Diagnostic Code requires that such a scar be painful on examination, the Board finds that the criteria for a compensable rating is not warranted under Diagnostic Code 7804.

Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the Veteran is already rated under lumbosacral strain for the spine and his scar was not produced in the spine, but in the abdominal area.  However, the scar itself does not produce any limitation of motion of the spine, or any limitation in the abdomen area.  The limitation of the spine is specifically related to the lumbosacral strain and as previously stated, there was no neuroma or hernia located in the abdomen area related to the abdominal surgical scar.  

Therefore, based on the evidence of record, a compensable rating for a scar of the abdomen as a postoperative residual of lumbosacral surgery is not warranted.  In reaching this decision, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected abdomial scar; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected abdominal scar as a postoperative residual of lumbosacral surgery, with the established criteria found in the rating schedule.  The Board finds that the Veteran's abdominal scar symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his abdominal scar disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's abdominal scar disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that the Veteran is not entitled to a compensable rating for his abdominal scar as a postoperative residual of lumbosacral surgery.  In denying such this claim, the Board finds that the preponderance of the evidence is against such a claim.  Therefore, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for an abdominal scar as a postoperative residual of lumbosacral surgery is denied.  


REMAND

A review of the record upon its return to the Board discloses that not all of the development previous requested was accomplished.  In this regard, when the case was previously before the BVA, the Board returned the issues of service connection for a hip disorder, a bleeding ulcer, secondary to medication for the Veteran's service-connected low back disability and service connection for depression, secondary to his service-connected low back disability, for initial adjudication by the RO as they were essentially inextricably intertwined with the issue of a total rating based upon individual unemployability due to service-connected disabilities.  The Board also returned the issue of a total rating based upon individual unemployability due to service-connected disabilities for readjudication without regard to any prior final decision on that same issue.  

The Board observes that the November 2010 Supplemental Statement of the Case indicates that the service connection issues were to be referred to the RO for adjudication prior to the readjudication of the issue of a total rating based upon individual unemployability due to service-connected disabilities.  However, the record now before the Board does not reflect that this development was accomplished. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Determine whether the Veteran's VA primary care physician has commented (as the Veteran testified at the December 2007 DRO hearing) with respect to the Veteran's inability to work.  If so, obtain all written documentation of such comment(s) and associate it (them) with the record on appeal. 

2.  Adjudicate the claims for (1) a hip disorder, including hip replacement with shortening of the right leg, claimed as due to taking injections of steroidal medication for his service-connected low back disability; (2) a bleeding ulcer claimed, as due to pain medication for service-connected disabilities; and (3) for depression, claimed as due to the severity of his service-connected disabilities.  The Veteran and his representative should be notified of the decision and of his appellate rights.

3.  After the development requested in the first two paragraphs has been completed, readjudicate the claim for a total rating based upon individual unemployability due to service-connected disabilities rating on a de novo basis, without regard to any prior, final decision on this matter. 

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


